Citation Nr: 0311862	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Service connection for lymphoma with sub-total gastrectomy 
secondary to ionizing radiation.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied service connection for 
lymphoma with sub-total gastrectomy secondary to ionization 
radiation.

The Board notes that a substantive appeal received in October 
1997 included a request for a travel board hearing and a 
substantive appeal received in June 1999 included a requested 
for a central office hearing.  A substantive appeal, however, 
received in March 2003 indicated that the veteran did not 
want a hearing with a member of the Board.  In view of the 
foregoing, all prior requests for hearings before a member of 
the Board have been withdrawn.

REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issue to the 
AOJ is appropriate. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession at the time the VCAA was enacted and 
remained with the RO until it was certified to the Board in 
May 2003.  During this time, which equals about two and one 
half years, the RO had ample opportunity to familiarize 
itself with the new law and the duties it imposed.  In spite 
of this, a supplemental statement of the case that was issued 
as recently as January 2003 did not mention the VCAA or the 
new regulations related to the Act.  As the VCAA includes a 
new duty to notify and assist the veteran in his claim, the 
complete omission of the law must be corrected.  

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




